Citation Nr: 1046587	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-01 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel








INTRODUCTION

The Veteran served on active duty from February 1969 to March 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) located in Sioux 
Falls, South Dakota that denied the Veteran's application to 
reopen a previously denied claim of entitlement to service 
connection for a right foot disorder (previously claimed as a 
right foot drop with sciatic nerve paralysis).

In March 2010, the Veteran's application to reopen his claim for 
service connection for a right foot disorder was granted, and the 
reopened claim was remanded to the RO for further development.  
Such development has been completed and associated with the 
claims file, and this case is returned to the Board for further 
review.


FINDING OF FACT

Right foot drop was noted upon entry into service, but the 
evidence clearly and unmistakably shows that it was not 
aggravated beyond the natural progress of the disorder during 
service.


CONCLUSION OF LAW

A right foot disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for a 
right foot disorder, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 
5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2010).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated August 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  The 
August 2006 VCAA letter informed the Veteran of what information 
or evidence was needed to support his claim, what types of 
evidence the Veteran was responsible for obtaining and submitting 
to VA, and which evidence VA would obtain.  

Because the Veteran's claim for service connection is denied, as 
explained below, the Board finds that any notice as to how VA 
assigns disability ratings and effective dates is moot.  See 
Dingess, supra.

The Board also concludes that VA's duty to assist has been 
satisfied. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2010).  All of the Veteran's service treatment records, 
VA treatment records, and private treatment records have been 
associated with the claims file.  As noted above, in March 2010, 
the Board remanded this case for further development, to include 
so that copies of any outstanding VA treatment records dated from 
September 2006 to present could be associated with the claims 
file.  Pursuant to the Board's remand directive, the RO requested 
and obtained copies of all of the outstanding VA treatment 
records dated since September 2006 and associated them with the 
claims file, and, therefore, the Board finds substantial 
compliance with its remand directive.  See Stegall v. West, 11 
Vet. App. 268 (1998).  The Veteran has not identified any 
additional relevant treatment records for VA to obtain.  The 
Board finds that the record contains sufficient evidence to make 
a decision on the claim.

VA's duty to assist also includes the duty to provide a VA 
examination when the record lacks evidence to decide a veteran's 
claim and there is evidence of (1) a current disability, (2) an 
in-service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established in-service event, injury, or disease, but (4) 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, in March 2010, the Board remanded this case for 
further development, to include in order to provide the Veteran 
with a VA examination relating to his claim.  Specifically, the 
Board asked the VA examiner to address whether the Veteran's 
right foot condition preexisted service and, if so, whether it 
was aggravated by service, and also to opine as to whether the 
Veteran's right foot condition was otherwise related to service.  
Subsequently, an April 2010 VA examination was provided to the 
Veteran relating to his claimed right foot condition.  The April 
2010 VA examination report reflects that the examiner reviewed 
the claims file, had an opportunity to interview and examine the 
Veteran, including eliciting a history from him, and that he 
specifically addressed whether the Veteran's right foot condition 
was related to service, including whether it preexisted service 
and, if so, whether it was aggravated by service.  Based thereon, 
the Board finds substantial compliance with its remand 
directives, and that the April 2010 VA examination report is 
complete and adequate upon which to base a decision in this case.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic disorder during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in- service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, and disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (West 2002).

"When no preexisting condition is noted upon entry into service, 
the veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated by service."  
Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); 
VAOPGPREC 3-2003 at 10-11 (July 16, 2003).  The veteran is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 at 10-11 (July 16, 
2003).

When a preexisting disease or injury is noted on the entrance 
examination report, section 1153 provides that "[a] preexisting 
injury or disease will be considered to have been aggravated by 
active service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) 
(2010).  With regard to veterans who served during a period of 
war or after December 31, 1946, clear and unmistakable evidence 
is required to rebut the presumption of aggravation where a pre-
service condition underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b) (2010); Cotant v. Principi, 17 
Vet. App. 116, 124, 130 (2003).  Temporary or intermittent flare-
ups of symptoms of a preexisting condition alone do not 
constitute sufficient evidence for a non-combat veteran to show 
increased disability for section 1153 purposes unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The Veteran served on active duty in the Air Force from February 
19, 1969, to March 13, 1969.  See DD Form 214.  He claims that he 
has a right foot disorder (claimed as a "right foot drop with 
sciatic paralysis") that was aggravated by service or that is 
otherwise related to service.

A September 2006 VA treatment record reflects a diagnosis of a 
right foot drop, and notes that the Veteran had been using a 
brace for two months.  In addition, an April 2010 VA examination 
report reflects a diagnosis of mild decrease in dorsiflexion 
strength.  In light of these diagnoses, the Board finds that the 
Veteran has a current right foot disorder.

The Board will now address whether the Veteran's right foot 
disorder was incurred in or aggravated by service.

Prior to service, September 1964 private hospitalization records 
reflect that the Veteran was hospitalized at the age of 13 for 
injuries sustained after a tractor ran over him.  See also 
Letter, Dr. P.G., February 1968.  The records reflect that the 
Veteran had no significant prior medical history.  A diagnosis of 
a crushing injury to the right leg and a "drop right foot" was 
recorded.  X-rays of the Veteran's right leg were unremarkable, 
and it was noted that the Veteran's symptoms of palsy of the 
right foot were probably due to crushing of the sciatic nerve 
branches in his thigh.

May 1965 private facility records reflect that the Veteran was 
struck by a car and incurred a concussion, laceration of the 
scalp, and multiple contusions and abrasions.  See also Letter, 
Dr. P.G., February 1968.

A February 1968 letter written by Dr. P.G., a private physician, 
reflects the Veteran's history of the tractor accident (in 1964) 
in which a "tractor rolled on him" causing the headlights and 
bolt to press into his right leg area of the sciatic nerve and 
causing temporary sciatic paralysis resulting with a right foot 
drop.  Dr. P.G. also noted that the right foot drop was treated 
with a brace.  Also, Dr. P.G. noted the Veteran's history of a 
subsequent accident (in 1965) involving being struck by an 
automobile that resulted in recurrence of some foot drop that 
required wearing the leg brace again that Dr. P.G. noted 
"gradually cleared."  Examination of the Veteran's right leg 
was noted as revealing light weakness of dorsiflexion and to 
plantar flexion.  Dr. P.G. went on to opine that the Veteran had 
a small amount of residual sciatic nerve injury to his right 
lower extremity.

Subsequently, the Veteran's January 1969 enlistment report of 
medical history reflects that his pre-service history of a right 
sciatic nerve injury in 1964 that resulted in a right foot drop, 
that he wore a leg brace until the next year, regained 4+/5 
strength in his right foot and had no resultant disability (the 
Board acknowledges typographical errors in noting the year of 
injury as 1963 rather than 1964).  The January 1969 enlistment 
examination report reflects that examining physician noted that 
the Veteran's right foot revealed very slight residual weakness 
of dorsiflexion.

The Board acknowledges that the presumption of soundness on 
entrance cannot be overcome simply based on the representations 
of the Veteran during the entrance examination or thereafter.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a 
veteran's self-report that he had previously suffered from 
"depression or excessive worry" prior to service was 
insufficient to rebut the presumption of soundness as was found 
in 38 U.S.C.A § 1111); see also Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  In this case, however, the Veteran did not merely 
self-report a history of injury, but rather, clinical findings of 
a right foot condition were noted on the January 1969 examination 
report by the examining physician.  In light of the clinical 
findings of right foot weakness on dorsiflexion noted by the 
physician on the Veteran's January 1969 enlistment examination 
report, the Board finds that the Veteran had a pre-existing 
disability noted upon entry into his active service.  As such, he 
is not entitled to the presumption of soundness.

A February 22, 1969 service treatment record reflects that the 
Veteran was referred for orthopedic evaluation of his right foot 
due to having difficulty marching because of placidity of his 
right foot.  It was noted in the referral that when applying 
initial pressure to his right heel with marching, marked weakness 
of his right foot dorsiflexion was shown.  It was also noted that 
the Veteran had a history of a tractor accident in 1964 (noted by 
typographical error as 1965) that caused a right foot drop, 
followed by an automobile accident, and that the Veteran wore a 
right leg brace after each incident and was out of the brace by 
early 1967 and was reportedly doing well until he came into 
service.  A provisional diagnosis of "post foot drop probably 
secondary to old peroneal nerve injury" was recorded.  The 
orthopedist noted that the Veteran had "existing prior to 
service peroneal nerve injury giving him difficulty in marching 
and performing PC."  Examination revealed "marked weakness of 
peroneals on right - walks with partial foot drop," and a 
diagnosis of peroneal palsy was recorded and the orthopedist 
recommended that the Veteran be discharged for a medical 
condition that existed prior to service.  

A March 3, 1969 medical board report narrative again reflects the 
Veteran's history of the tractor accident and automobile accident 
prior to service, noting that the Veteran experienced a right 
foot drop that was treated with a brace until early 1967 and that 
the Veteran reported doing well thereafter until service.  It 
also reflects that the Veteran had considerable difficulty 
marching because of weakness and flaccidity of his right foot 
when applying initial pressure to the heel.  Clinical findings on 
examination of the Veteran included marked weakness of the 
peroneal muscles on the right and that he walked with a partial 
foot drop, but that the remainder of the examination was normal.  
A final diagnosis of peroneal palsy, right foot, was recorded.  
The disposition noted was that the Veteran's condition existed 
prior to service and was not aggravated by service beyond the 
normal progression of the disease.  The Veteran was found to be 
disqualified for service and it was recommended that he be 
discharged for a medical condition that existed prior to service.

The Veteran's March 3, 1969 separation examination report 
incorporated the medical board report by reference, and noted a 
diagnosis of peroneal palsy, right.

Almost 20 years post-service, the first relevant record of 
complaint of any right foot problems is a June 1987 VA treatment 
record, which reflects that the Veteran reported a history of a 
tractor accident prior to service causing a foot drop, and of 
reinjuring his right foot in service causing a more pronounced 
foot drop and requiring him to wear a brace for three months.  
Clinical findings on examination of weakness in dorsiflexion, and 
a diagnosis of right common peroneal nerve injury by history were 
recorded.

VA treatment records dated December 2006 to November 2009 reflect 
the Veteran has been regularly followed for diabetic foot 
neuropathy, and that the Veteran reported his history of a right 
foot drop prior to service and in service, that he had been 
wearing an AFO brace since September 2006.  See, e.g., VA 
Treatment Records, December 2006, June 2007, February 2008, 
September 2008, March 2009, April 2009, November 2009.  

An April 2010 VA examination report reflects that the examiner 
noted the Veteran's history of a tractor accident in September 
1964 that caused a crushing injury to his right leg/thigh and 
that resulted in a right foot drop due to nerve injury, that he 
used a brace for 8-10 months, and the examiner noted the 
subsequent motor vehicle accident requiring him to wear a brace 
again due to a recurrence of a right foot drop.  The Veteran 
reported that upon enlistment into service he was able to walk, 
but during his first week of boot camp, his right foot "gave 
out," and that he was not able to walk when he was discharged.  
The Veteran reported that he had been using a right foot brace 
(AFO) since around October 2006.  The Veteran reported 
experiencing weakness in his right foot, but denied any 
instability, painful motion, or tenderness.  Examination of the 
Veteran's right foot revealed limitation of dorsiflexion to zero 
degrees, plantarflexion to 35 degrees, and strength against 
resistance of 4/5.  The examiner also noted that he measured the 
Veteran's left and right legs, which showed no atrophy on the 
right side (e.g., the left calf measured 35.5 centimeters, 
whereas the right calf was actually larger, at 36 centimeters).  
The examiner also noted that the Veteran's shoes showed no 
abnormal wear, and that without using the right foot brace, the 
Veteran's right foot did not drag or drop when he walked.  He 
further noted that the Veteran reported biking 25 minutes per day 
in October 2000 (per a private treatment record), again with no 
mention of any right foot drop.  A diagnosis of mild decrease in 
dorsiflexion strength was recorded, and it was further noted to 
be "consistent with findings noted by Dr. G. [in his February 
1968 letter] prior to his admission to service."  

The examiner opined that there was not any increase in severity 
of the Veteran's right foot disorder due to service or beyond the 
natural progress of the disorder.  The examiner explained that 
although there was weakness of the Veteran's right foot shown in 
service, it did not result in a chronic disability.  The examiner 
explained that clinical findings on examination of the Veteran's 
right foot that day were "very similar" to the clinical 
findings shown on examination performed by Dr. P.G. back in 1968.  
The examiner further noted that the Veteran's foot problems in 
service began the first week of basic training with no acute 
injury, but rather, the Veteran had merely been marching and 
running, and the examiner opined that mere marching and running 
could not cause nerve damage or injury to the Veteran's foot, or 
worsen any nerve damage, that would cause a foot drop.  He 
further added that the findings on examination before service, 
after service (e.g., at discharge), and at the time of the April 
2010 examination were all the same.  The examiner noted the lack 
of record of complaint for several years post service as well as 
the fact that the Veteran reported biking, weight lifting, etc. 
without complaint of any right foot problems.  In addition, the 
examiner opined that it was less likely than not that there was 
any direct relationship between the Veteran's current right foot 
condition and service because although the Veteran's right foot 
drop symptoms were noted in service after marching and running 
during basic training, there were no further problems noted for 
several years after service, and that the Veteran had just begun 
to wear a right foot brace in 2006.

The Board acknowledges that at the time of entrance into service, 
only a "very slight" weakness in dorsiflexion was noted, 
whereas by the time of the medical board, he was found to have 
marked weakness of the peroneal muscles on the right and a right 
foot drop and he was medically discharged from service as a 
result.  Therefore, the Board concludes that this specific 
finding suggests an increase in disability, and is sufficient to 
warrant application of the presumption of aggravation as 
contemplated by 38 U.S.C.A. § 1153 (West 2002).  

Nevertheless, in light of all of the pre-service private 
treatment records relating to the Veteran's two pre-service 
injuries causing a right foot drop, the service treatment 
records, medical board report, and the opinion of the April 2010 
VA examiner, the Board finds that the overall evidence of record 
clearly and unmistakably establishes that the Veteran's right 
foot disorder was not aggravated in service beyond the natural 
progression of the disease.  In particular, the Board notes that, 
although the Medical Board findings did note marked weakness of 
the peroneal muscles, the report also included a detailed 
discussion as to his history, and it was specifically found that 
his disability had preexisted service and had not been aggravated 
beyond the normal progression of the disorder.  This conclusion 
is consistent with that of the 2010 VA examiner who also 
concluded that there was no permanent increase in severity of the 
Veteran's right foot disorder due to service or beyond the 
natural progress of the disorder.  The examiner provided a 
detailed rationale, explaining that although there was weakness 
of the Veteran's right foot shown in service, it did not result 
in a chronic disability.  The examiner reviewed the Veteran's 
service treatment records, and felt that, despite the reference 
to marked weakness of the peroneal muscles, the clinical findings 
on examination of the Veteran's right foot that day were "very 
similar" to the clinical findings shown on examination performed 
by Dr. P.G. back in 1968.  The examiner further noted that the 
Veteran's foot problems in service began the first week of basic 
training with no acute injury, but rather, the Veteran had merely 
been marching and running.  As noted, the examiner opined that 
mere marching and running could not cause nerve damage or injury 
to the Veteran's foot, or worsen any nerve damage, that would 
cause a foot drop.  He further added that the findings on 
examination before service, after service (e.g., at discharge), 
and at the time of the April 2010 examination were all 
essentially the same.  Significantly, the examiner also noted the 
lack of record of complaint for several years post service as 
well as the fact that the Veteran reported biking, weight 
lifting, etc. without complaint of any right foot problems.

The Board finds the conclusions of the April 2010 VA examiner to 
be extremely probative regarding the issue of whether or not the 
Veteran's right foot drop was permanently aggravated by service 
beyond the natural progress of the disorder.  The Board again 
acknowledges that at the time of entrance into service, only a 
"very slight" weakness in dorsiflexion was noted, whereas by 
the time of the medical board, he was found to have marked 
weakness of the peroneal muscles on the right and a right foot 
drop and he was medically discharged from service as a result.  
The Board emphasizes again, however, that a temporary or 
intermittent flare-up of a preexisting condition is not 
sufficient to show a permanent increase in disability for section 
1153 purposes.  See Davis v. Principi, 276 F. 3d 1341, 1346- 47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
As noted, the VA examiner reviewed the clinical findings at 
entrance and at separation, and felt that they were not 
clinically significant.  In addition, the examiner also explained 
that the Veteran's reported increase in symptomatology at the 
time was the result of increased physical activity such as 
marching and running, rather than due to any acute injury, and 
that such activity would not result in greater injury to the 
nerve.  

The Board has considered VA treatment records, mostly prepared by 
Dr. R.E., a podiatrist, reflecting that the Veteran has presented 
wearing an AFO brace and his reported history of a right foot 
drop he reported was related to service.  The Board notes, 
however, that none of these records include any opinion as to the 
etiology of the Veteran's condition except to include a history 
by the Veteran and a notation that a trip and fall injury in boot 
camp could not be ruled-out as contributing to the Veteran's 
right foot drop.  See VA Treatment records, February 2008 and 
September 2008.  The Board notes, however, that the transcription 
of a history by the Veteran does not transform the Veteran's lay 
statements into a medical opinion.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Furthermore, the Board notes that the 
first report by the Veteran of any distinct traumatic injury in 
service was in 1987, which was after the Veteran had filed his 
original claim for compensation based on a right foot disability.  
The Board finds that the Veteran's assertion of sustaining an 
injury to his right foot in-service, to include sustaining a trip 
and fall injury as he described to Dr. R.E. is wholly 
inconsistent with all of the Veteran's service treatment records 
which reflect notation of any such injury.  Moreover, the Board 
notes that the records of Dr. R.E. are considerably inconsistent 
with other treatment records around that time showing that the 
Veteran's right foot was physically examined and found to be 
normal for his age, without any mention of any AFO brace or drop 
foot, and that note he was quite physically active.  In this 
regard, the Board further notes several VA treatment records 
showing that the Veteran reported bike riding for exercise and 
walking three to 14 miles per day.  See, e.g., VA treatment 
records, March 2010 (biking), March 2009 (works in a Buffalo, 
Minnesota plant and drives home at least 175 miles every weekend 
to be with wife in Viborg, South Dakota), January 2004 (walks 3-
10 miles per day), July 2003 (walks six to 14 miles per day); 
Private Treatment Records, October 2000 (biking 25 minutes six 
days/week and weight lifts three days/week).  Therefore, to the 
extent that these records prepared by Dr. R.E. reflect that the 
Veteran had an in-service injury that may have contributed to a 
current right foot drop, the Board finds such records, based on a 
history by the Veteran that lacks credibility, to likewise have 
little probative value.  Finally, the Board notes that the only 
credible record of any falling injury to the Veteran's right foot 
are February 1999 to February 2000 private treatment records that 
reflect that the Veteran reported that he fell at work in 
February 1999, and that reflect he sustained injury to his right 
foot as a result (and the Board notes these records do reflect 
his prior history of a right foot drop).  See Private Treatment 
Records, February 1999 and February 2000.

The Board also acknowledges a copy of email correspondence 
between the Veteran's representative and Dr. R.E., in which the 
representative reported that the Veteran entered service after 
having healed from a prior right foot condition and having shown 
only minimal weakness, but that his condition rapidly 
deteriorated in service causing a pronounced foot drop.  The 
representative asked Dr. R.E. to opine as to whether the 
Veteran's current right foot drop was aggravated by service.  In 
response, a February 2008 email reply from Dr. R.E. reflects a 
one-sentence opinion that based on the representative's review of 
the Veteran's medical records and the fact that the Veteran was 
found physically qualified for duty, his in service "injury" to 
his right foot contributed to his current right foot drop.  No 
mention was made, however, of what injury the Veteran incurred in 
service, and as noted above, none of the Veteran's service 
treatment records show any particular injury or event took place.  
As noted above, and as will be discussed in greater detail below, 
the Board finds that any assertion by the Veteran that he 
sustained a specific injury in service, beyond merely an increase 
in symptomatology as a result of activities such as running or 
marching, lacks credibility.  For this reason, and also because 
this February 2008 opinion provides no further rationale beyond 
its reliance of a review of the medical evidence performed by the 
Veteran's representative, the Board finds this opinion to be not 
entitled to any probative weight.

In the same regard, the Board has specifically considered the 
Veteran's lay assertion that his right foot disorder was 
aggravated by service.  However, to the extent that he is 
attempting to allege that a very specific injury or event 
occurred beyond his general participation in training causing a 
worsening in his symptoms, the Board must find such allegation 
not credible in light of his service treatment records.  In 
particular, the Board notes that the Veteran underwent extensive 
evaluation of his right foot in service based on his complaints 
of pain, but there is no indication that he reported any giving 
out, fall, or other specific injury to his right foot during 
training.  In this regard, the Board has considered the decision 
in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 
2006), wherein the United States Court of Appeals for the Federal 
Circuit determined that the Board erred by finding that a 
claimant's report of in-service symptoms lacked credibility 
solely because there was no objective medical evidence 
corroborating those symptoms at the time.  However, the Board 
believes the instant case is clearly distinguishable, as the 
Board is not relying solely upon a general absence of complaints 
during service.  Rather, it is relying on the fact that the 
Veteran underwent extensive evaluation for his right foot by an 
orthopedist and a medical board at that time and it was 
specifically noted that he did not experience any particular 
injury to his right foot in service.  For this reason, to the 
extent that the Veteran is attempting to allege that his right 
foot sustained a specific injury during training, the Board must 
find such report not credible.

Furthermore, to the extent that the Veteran is arguing that the 
act of participating in training permanently aggravated his right 
foot disorder, the Board notes that the Veteran is certainly 
competent to report experiencing symptoms such as right foot pain 
or weakness during basic training, and, in fact, such is 
documented by his treatment records.  However, the Board finds 
that the Veteran is not competent as a lay person to opine that 
the act of participating in a week or so (by his own account in 
April 2010) of basic training over 40 years ago permanently 
aggravated his underlying preexisting right foot disorder beyond 
the natural progress of the disorder.  See Jeandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, such assertion 
is essentially of no probative value, particularly in the face of 
the medical board finding and VA opinion discussed above.

The Board also acknowledges lay statements submitted by the 
Veteran from his friend, L.H., stating that he skied with the 
Veteran in November and December 1968, his former teacher 
(apparently high school), V.D., stating that he did not recall 
the Veteran wearing a brace of any kind, and from his neighbor, 
R.M., who stated that the Veteran engaged in farming from 1966 to 
1968 (two years) and that he never observed him wearing any 
brace.  However, as none of these lay statements speak to the 
individuals having observed any worsening of the Veteran's right 
foot condition in service or shortly thereafter, the Board finds 
that they are not relevant to the matter of whether his 
preexisting disability was aggravated by service.

In short, given the lack of contrary, credible evidence 
suggesting that the Veteran's preexisting right foot disorder was 
aggravated by service or otherwise suggesting any relationship 
between his current right foot problems and service, the Board 
finds that the above medical evidence, including the medical 
board report and the April 2010 VA examination report, clearly 
and unmistakably establishes that the Veteran's right foot 
disorder preexisted service and did not undergo a permanent 
increase in severity beyond the natural progression of the 
disease, i.e., it was not aggravated by service.  Also, in light 
of the opinion of the April 2010 VA examiner, the Board finds 
that a preponderance of the evidence is otherwise against 
granting service connection on a direct basis.

In summary, the Board concludes that service connection is not 
warranted based on aggravation or on a direct basis.  Therefore, 
the benefit-of-the-doubt rule does is not for application, and 
the claim for service connection for a right foot disorder must 
be denied.  See 38 U.S.C.A.  § 5107(b) (West 2002).




ORDER

Entitlement to service connection for a right foot disorder is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


